Olds, J.
— This was a proceeding by the appellee to enjoin the appellant from digging trenches and removing gravel from the land of the appellee.
The record presents no question for the decision of this court.
The errors assigned are the sustaining of demurrers to the first, second and third paragraphs of the amended complaint.
The alleged errors discussed by counsel for appellant are the sustaining of demurrers to certain paragraphs of his answer.
The record shows that demurrers were sustained to certain paragraphs of appellant's answer, and ¿hat after they were sustained the appellant withdrew his answer, and refused to plead, and judgment was thereupon rendered in favor of the appellee.
With the record showing this state of facts there is no question presented for decision.
The appellee files a motion to dismiss the cause, for the reason that the pages of the transcript are not numbered, and no marginal notes are made, as required by Rule 31 of this court.
This motion is well taken, but we have looked into the record far enough to see that no question is presented even if the rule was complied with.
There is no error in the record.
Judgment affirmed, with costs.